Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-12 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Cantin et al. (US 2007/0076202 A1; pub. Apr. 5, 2007).
Regarding claim 1, Jensen et al. disclose: a component assembly for a LIDAR sensor (abstract, fig.1 & 4), comprising: a stator (fig.1 item 1); a rotor (fig.1 rotary body 2); a detector system including at least one first detector (fig.1 item7); and a first optical waveguide having an input (fig.1 item 8), an output, wherein the first optical waveguide is situated within the rotor and is rotatable along with the rotor (implicit with the teaching of col.4 L10-37), and the first optical waveguide is configured to receive a first light beam coming from a surrounding area and to conduct it to the output in a direction of the first detector (light guide 8 is connected to APD). Jensen et al. are silent about: a light-conducting fibers, optical waveguide is configured to receive a first light beam coming from a surrounding area via the input at the light-conducting fibers and to conduct it via the light-conducting fibers to the output in a direction of the first detector.
In similar field of endeavor, Cantin et al. disclose: a light-conducting fibers, optical waveguide is configured to receive a first light beam coming from a surrounding area via the input at the light-conducting fibers and to conduct it via the light-conducting fibers to the output in a direction of the first detector (para. [0028]) motivated by the benefits for signal redundancy.
In light of the benefits for signal redundancy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jensen et al. with the teachings of Cantin et al. 
Regarding claim 2, Jensen et al. disclose: a second optical waveguide configured to guide a second light beam, received from the surrounding area, onto a second detector, which is spatially separated from the first detector, and the second optical waveguide is Situated within the rotor and is disposed so as to be able to rotate along with the rotor (fig.1 item 8, col.4 L4-9).
Regarding claim 4, Jensen et al. disclose: (i) a number of light-conducting fibers of the first optical waveguide and/or the second optical waveguide amounts to 5 to 1000 in each case, and/or (ii) a diameter of the light-conducting fibers of the first optical waveguide and/or the second optical waveguide amounts to 10umto 150um (fig.1 & 4, col.2 L34-41).
Regarding claim 5, Jensen et al. disclose: a laser source situated on the stator and/or in the rotor (fig.1 item 6).
Regarding claim 8, Jensen et al. disclose: the first optical waveguide is configured to deflect the first light beam at least once (fig.1 & 6: redial emission, fig.4 &5: parallel emission).
Regarding claim 9, Jensen et al. disclose: the first detector is positioned outside the rotor (fig.1 optical link 9).
Regarding claim 12, a LIDAR system including a component assembly, the component assembly comprising: a stator; a rotor; a detector system including at least one first detector; and a first optical waveguide having an input, an output, and light-conducting fibers, wherein the first optical waveguide is situated within the rotor and is rotatable along with the rotor, and the first optical waveguide is configured to receive a first light beam coming from a surrounding area via the input at the light-conducting fibers and to conduct it via the light-conducting fibers to the output in a direction of the first detector (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Cantin et al. US 2007/0076202 A1; pub. Apr. 5, 2007) and further in view of Shpunt et al. (US 2017//0097407 A1; pub. Apr. 6, 2017).
Regarding claim 6, the combined references are silent about: the rotor has a transmitter unit provided with a micro mirror and/or a polygon mirror.
In similar field of endeavor, Shpunt et al. disclose: the rotor has a transmitter unit provided with a micro mirror and/or a polygon mirror (para. [0008]) motivated by the benefits for generating a 3D map of the scene (Shpunt et al. para. [0023]).
In light of the benefits for a 3D map of the scene as taught Shpunt et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Jensen et al. and Cantin et al. with the teachings of Shpunt et al.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Cantin et al. US 2007/0076202 A1; pub. Apr. 5, 2007) and further in view of Williams (US 7,692,125 B1; pub. Apr. 6, 2010).
Regarding claim 11, the combined references are silent about: a filter situated between the first detector and the output (19) of the first optical waveguide.
In similar field of endeavor, Williams disclose: a filter (fig.2C 218) situated between the first detector (fig.2C 221) and the output (19) of the first optical waveguide (fig.2C 215) motivated by the benefits for improved light detection.
In light of the benefits for improved light detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Jensen et al. and Cantin et al. with the teachings of Williams.

Allowable Subject Matter
Claims 3, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior arts fail to teach, disclose, suggest or make obvious: the first optical waveguide and the second optical waveguide have a common input and have outputs that are spatially separated from one another.
Regarding claim 7, the prior arts fail to teach, disclose, suggest or make obvious: the input of the first optical waveguide has a rectangular form with an edge length of 2mm to 25mm.
Regarding claim 10, the prior arts fail to teach, disclose, suggest or make obvious: an initial system of optical waveguides, the optical waveguides having spatially separated inputs and a common output; and a complementary system having optical waveguides with spatially separate outputs and a common input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884